Citation Nr: 1727326	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as the result of exposure to water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from October 1989 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a central office Board hearing in November 2016.  A copy of the transcript is of record.


FINDING OF FACT

The Veteran's cancer was not incurred in or the result of active service, including as the result of exposure to water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Veterans that served at Camp Lejeune for at least thirty days during the period from August 1, 1953 to December 31, 1987 are presumed to have been exposed to contaminants in the Camp Lejeune water supply, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(7).  Exposed Veterans meeting the requirements of § 3.307(a)(7) are presumed to be service connected for certain disabilities, including non-Hodgkin's lymphoma.  38 C.F.R. § 3.309(f).

Notwithstanding the provisions of 38 C.F.R. § 3.309(f), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof that the Veteran was actually exposed to contaminants at Camp Lejeune that caused a disability.  38 C.F.R. § 3.303(d); cf. Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran's service treatment records did not record a diagnosis or symptoms of non-Hodgkin's lymphoma.  The Veteran had an entry in July 1994 suggesting lymphadenitis (recorded as lymphinitis) under the armpit.  The Veteran was seen again in August 1994 for armpit and groin nodes and the assessment was changed to possible hidradenitis suppurativa or folliculitis.

The Veteran testified in November 2016 that he had been diagnosed with non-Hodgkin's lymphoma in 2008.  The Veteran further testified that he was stationed at Camp Lejeune for almost all of his six years in the Marine Corps and he believed the water supply may have caused his cancer.  

The Veteran did not serve in Camp Lejeune during the presumptive period set forth by regulation.  Accordingly, presumptive service connection must be denied.

Direct service connection may still be established; however, the evidence does not weigh in favor of a finding that the Veteran was at least as likely as not exposed to contaminated water while at Camp Lejeune.  The Veteran began his service in late 1989, two years after the end of the presumptive period.  The final regulation amending 38 C.F.R. § 3.309 explained that the presumptive period represented the best estimate of the period of contamination at Camp Lejeune.  82 FR 4173, 4181 (Jan. 13, 2017).  The earlier, proposed regulation report found that the "contaminated wells supplying the water systems were shut down by February 1985."  81 FR 62419, 62419 (Sept. 9, 2016).  Further, Internet articles in the claims folder indicated that the contaminants were cleared sometime between 1985 and 1987.  The Veteran did not provide any alternative evidence that the water was contaminated during his time in service.  Accordingly, the weight of the evidence is against a finding that the Veteran was exposed to contaminated water at Camp Lejeune, and Shedden element (2) has not been met.

An alternative argument could be made that the Veteran's in-service event was his swollen nodes from 1994.  There is no indication, however, that swollen nodes, whether diagnosed as lymphadenitis, hidradenitis suppurativa, or folliculitis, caused the development of non-Hodgkin's lymphoma years later.  Without such an indication Shedden element (3) cannot be met and service connection must still be denied.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for non-Hodgkin's lymphoma must therefore be denied.

ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


